UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6278


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PAUL RAYMOND GREEN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:09-cr-00230-AW-1; 8:10-cv-02749-AW)


Submitted:   June 30, 2011                 Decided:   July 6, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Paul Raymond Green, Appellant Pro Se.    Jessica Dunsay Silver,
Lisa J. Stark, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
DC, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Paul     Raymond      Green     seeks       to    appeal       the     district

court’s    order    dismissing      as    untimely      his    28       U.S.C.A.    §     2255

(West Supp. 2010) motion.           The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.        § 2253(c)(1)(B)         (2006).              A        certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                       28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner     satisfies       this        standard       by         demonstrating          that

reasonable     jurists      would        find    that        the     district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district court

denies     relief      on   procedural          grounds,       the        prisoner        must

demonstrate     both     that    the     dispositive         procedural          ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                  Slack, 529 U.S. at 484-85.

Because Green failed to challenge on appeal the district court’s

timeliness     ruling,      we    conclude       that    he        has    not    made      the

requisite     showing.          Accordingly,      we     deny       a    certificate       of

appealability and dismiss the appeal.                        We dispense with oral

argument because the facts and legal contentions are adequately



                                           2
presented in the materials before the court and argument would

not aid the decisional process.



                                                     DISMISSED




                                  3